Citation Nr: 1325281	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  11-06 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a cervical spine disorder with radiculopathy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from February 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas.  

In April 2011, the Veteran testified at a hearing at the RO, before the undersigned Veterans Law Judge, seated in Washington, DC, via videoconferencing (Videoconference hearing).  A transcript has been obtained and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file indicates that the Veteran was granted disability benefits from the Social Security Administration (SSA) in 1995.  As the SSA records, to include any administration determinations and the treatment records considered in making the determinations, may contain information relevant to the Veteran's claimed disorders, the Board finds that an attempt to procure the SSA records is necessary.

The record indicates that the Veteran receives ongoing treatment for his claimed disorders at VA medical facilities.  Given that the most recent VA treatment records are dated in February 2008, the Board finds that a request for additional records is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain and associate with the claims file copies of the Veteran's SSA records, especially any underlying medical records SSA considered or relied on in making its disability determination.  In requesting these records, the AMC/RO should follow the current procedures which require that efforts to obtain records in the custody of a Federal department or agency continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  All records or responses received should be associated with the claims folder.  The Veteran also must be appropriately notified if unable to obtain these records. 

2.  Obtain and associate with the claims file all outstanding records of VA treatment, dated since February 2008.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

3.  After accomplishing any additional development deemed appropriate, readjudicate the claims on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




